  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------x
  In re:

  RICK ALAN DAVIDSON,                                                      Chapter 7
                                                                           Case No. 19-11486 (DSJ)
                                         Debtor.
  ---------------------------------------------------------------------x
  SALVATORE LaMONICA, Solely in His Capacity
  as Chapter 7 Trustee of the Estate of Rick Alan Davidson,

                                        Plaintiff,
           -against-                                                       Adv. Pro. No. 21-01126 (DSJ)

 AMERICAN EXPRESS COMPANY, AMERICAN
 EXPRESS TRAVEL RELATED SERVICES
 COMPANY, INC., AMERICAN EXPRESS
 CREDIT CORPORATION, AMERICAN
 EXPRESS NATIONAL BANK F/K/A
 AMERICAN EXPRESS CENTURION BANK AND
 SUCCESSOR BY MERGER TO AMERICAN
 EXPRESS BANK, FSB, and BELLATOUR, LLC,

                                         Defendants.
  ---------------------------------------------------------------------x

                       STIPULATION ACCEPTING SERVICE AND
                   EXTENDING TIME TO RESPOND TO THE COMPLAINT

        IT IS HEREBY STIPULATED by and between Plaintiff Salvatore LaMonica, solely in his

capacity as Chapter 7 Trustee of the estate of Rick Alan Davidson (“Plaintiff”) and Defendants

American Express Company, American Express Travel Related Services Company, Inc.,

American Express Credit Corporation, American Express National Bank f/k/a American Express

Centurion Bank and Successor by Merger to American Express Bank, FSB (“American Express

Defendants”) that:

        (i)       Arnall Golden Gregory, LLP has been authorized to accept service of process of

                  the Summons and Complaint in the above-referenced matter on behalf of the

                  American Express Defendants and has timely received service of same;

        (ii)      The time by which the American Express Defendants must answer or otherwise
               respond to the Complaint is hereby extended to and through July 8, 2021;

       (iii)   The American Express Defendants waive any objection to service of process of the

               Summons and Complaint or personal jurisdiction of the Court over them, but

               otherwise preserve and retain all defenses and objections to the Complaint.

Dated: May 12, 2021
       Atlanta, Georgia
                                             ARNALL GOLDEN GREGORY LLP
                                             Attorneys for American Express Defendants


                                     By:     /s/ Darryl S. Laddin
                                             Darryl S. Laddin, Esq.
                                             171 17th Street NW, Suite 2100
                                             Atlanta, Georgia 30363
                                             Tel. (404) 873-7012


Dated: May 12, 2021
       Wantagh, New York
                                             LAMONICA HERBST & MANISCALCO, LLP
                                             Attorneys for Salvatore LaMonica, Solely in His
                                             Capacity as Chapter 7 Trustee of the Estate of Rick
                                             Alan Davidson


                                     By:     /s/ David A. Blansky
                                             David A. Blansky, Esq.
                                             3305 Jerusalem Avenue
                                             Wantagh New York 11793
                                             Tel. (516) 826-6500


SO ORDERED:


Dated: New York, New York
       May 13, 2021
                                                s/ David S. Jones
                                             HONORABLE DAVID S. JONES
                                             UNITED STATES BANKRUPTCY JUDGE
